        1:19-bk-72898 Doc#: 44 Filed: 04/09/20 Entered: 04/09/20 14:57:08 Page 1 of 1
                          IN THE UNITED STATES BANKRUPTCY COURT
                               WESTERN DISTRICT OF ARKANSAS
                                     EL DORADO DIVISION



IN RE: Jason Durrell Leichmon and Courtney Ann Leichmon              CASE NO:     1:19-bk-72898 T
                                                                                       Chapter 13

                            CHAPTER 13 ORDER DISMISSING CASE
                          FOR VIOLATING STRICT COMPLIANCE ORDER

   COMES NOW THE COURT and finds that an order was entered in the above styled case on February 21 ,
2020, Docket Entry [35], requiring the debtor to make specific payments to the Trustee. The order further
provided that the case was to be dismissed if payments were not submitted as required. The court finds that
the payments have not been submitted as required and, therefore, the case should be, and hereby is ,
dismissed for failure of the debtor to comply with the court's order of February 21 , 2020.

   IT IS SO ORDERED.




Date: 04/09/2020                                                     /s/ Richard D. Taylor
                                                                       Richard D. Taylor
                                                                    U.S. Bankruptcy Judge


cc: Jack W Gooding, Trustee

    Rushing Law Firm Pllc (Ach)
    725 North West Ave
    El Dorado, AR 71730

     Jason Durrell Leichmon and Courtney Ann Leichmon
     918 Hazelhurst Street
     El Dorado, AR 71730
    All Creditors




                                                                                                LK     /195
